Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a Non-Final office action in response to communications received on 2/11/22.  
Claims 1, 10 and 16 have been amended.  
Claims 5, 8 have been previously cancelled.  
Claims 1-4, 6-7 & 9-17 are currently pending and have been examined on their merits.

	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/11/22 has been entered.


Response to Amendment
	Applicant has amended Claims 1, 10 and 16 to overcome the 35 U.S.C 112b rejections. Examiner withdraws the 35 U.S.C. 112b rejections with respect to these and all depending claims unless otherwise indicated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7 & 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 20150181945) in view of Kennedy et al. (US 20150071268)

Regarding claims 1 and 9, Tremblay teaches a method/medium of providing a vaping policy alert (Tremblay: [0083-0087] discussing "Causing the vapor-providing capability of the electronic cigarette 100 to be disabled ( even during an attempt to draw (e.g., puff, inhale, etc.) vapor through the outlet 152 while the electronic cigarette 100 is turned on) may be useful, for example:" ... "to notify the user of a context-dependent occurrence, which is an occurrence whose meaning would be implicitly understood by virtue of the user noticing that the vapor-providing capability of the electronic cigarette 100 has been disabled." and [0221] discussing "in some embodiments, the owner of the electronic cigarette 100 may specify one or more conditions (e.g., circumstances) under which he/she wishes to receive the PUU notification 860 via his/her mobile communication device 400" and [0225] discussing "the PUU notification 860 may be  by a mobile communications device (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)."), comprising: 
receiving, at the mobile communications device, mobile network data from a base station (Tremblay: [0074] discussing "communication between the electronic cigarette 100 and the communication device 400 may take place through a smartphone, tablet, head-mounted display, smartwatch, or other communication device which is carried or worn by the user of the electronic cigarette 100 and which itself may have established communication with a WiFi hotspot or cellular base station.", [0132] actual location of the mobile device); 
extracting a location of the mobile communications device from received mobile network data (Tremblay: [0074] discussing "communication between the electronic cigarette 100 and the communication device 400 may take place through a smartphone, tablet, head-mounted display, smartwatch, or other communication device which is carried or worn by the user of the electronic cigarette 100 and which itself may have established communication with a WiFi hotspot or cellular base station." [0081] location dependent condition leading to an automatic disablement, [0132] actual location of mobile device and [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) that is carried or worn by the user of the electronic cigarette 100 and that includes a locator ( e.g., a GPS locator) which emits a wireless signal allowing a location of the mobile communication device 450 to be identified, thereby allowing the location of the electronic cigarette 100 to be inferred ( assuming the electronic cigarette 100 is in the vicinity of the mobile communication device 450)." and [0132] discussing "proximity may be assessed in various ways, such as by comparing the actual location of the mobile communication device 400 to that of the electronic cigarette 100" ; 
obtaining initial vaping policy alert data for e-cigarettes, responsive to the location (Tremblay: [0085]-[0086] prevent or limit vaping of the electronic cigarette 100 by individuals in certain locations, at certain times, abiding to a smoking cessation program, afflicted by a known medical condition, and/or exhibiting an abnormal vaping pattern, [0095-[0096] The algorithm takes into account one or more stimuli, which can include external inputs received via the user interface 150, external inputs received via the communication interface 170, and/or internal inputs from various internal components such as a clock, a GPS locator, a battery, etc., [0114] a location of the electronic cigarette 100 (e.g., to prevent or limit vaping in restaurants, movie theatres, hospitals and other medical establishments, and other public places; airplanes, trains, cars and other vehicles; etc.; and/or to prevent or limit vaping when the electronic cigarette 100 is deemed to be located not in proximity to the user (vaping policy based on location)); [0149] discussing "The location of the vaping-prohibited area 610 may be known to the server 400 in any suitable way. For example, the server 400 may have access to a database maintaining locations of vaping-prohibited areas" and [0150] discussing "The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100. For instance, the controller 160 may send or refrain from sending an internal control signal to the vapor producer 120, the fluid-drawing detector 154, etc., to disable the vapor-providing capability of the electronic cigarette 100." and [0221] discussing "in some embodiments, the owner of the electronic cigarette 100 may specify one or more conditions (e.g., circumstances) under which he/she wishes to receive the PUU notification 860 via his/her mobile communication ; and 
displaying the initial vaping policy alert data (Tremblay: [0213] discussing "The PUU notification 860 may be implemented in any suitable way. For example, in some embodiments, the PUU notification 860 may include a visual element displayed on a display of the mobile communication device 400 (e.g., a pop-up window conveying a textual message, an email message, a text message, etc.), Tremblay: [0081] the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100 or in response to one or more conditions such as time and location dependent conditions leading to automatic disablement" and [0145], monitor location electronic cigarette and if cigarette within a certain distance of a vaping prohibited area such as airport , hospital; etc. issue command to disable, [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable (restrict) the vapor-providing capability of the electronic cigarette 100." and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette .
Tremblay does not explicitly teach extracting a country code for a location of the mobile communications device from the received mobile network data; and obtaining policies responsive to the extracted country code.
However, in the same field of endeavor as location based device control, Kennedy teaches extracting a country code for a location of the mobile communications device from the received mobile network data (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server); and obtaining policies responsive to the extracted country code (Kennedy: [0009] the mobile device is responsible for its own location determination and compliance with local regulations [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or database that includes regulations (policy) for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the extracted country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).
Tremblay further teaches: receiving an IP address from a wireless internet connection; transmitting the IP address to a vaping policy server; (Tremblay: [0148] discussing "the server 400 maintains an association between the mobile communication device 450 and the electronic cigarette 100 (e.g., in a database associating identifiers (e.g., serial numbers, IP addresses, etc.) of electronic cigarettes with corresponding identifiers (e.g., serial numbers, IP addresses, phone numbers, etc.) of mobile communication devices)." [office note: Therefore the server receives IP addresses from the e-cigarette and/or mobile device and issues vaping alerts/commands accordingly]), Tremblay further teaches: obtaining geographical coordinates from a GPS system (Tremblay: [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) that is carried or worn by the user of the electronic cigarette 100 and that includes a locator ( e.g., a GPS locator) which emits a wireless signal allowing a location of the mobile communication device 450 to be identified, thereby allowing the location of the electronic cigarette 100 to be inferred (assuming the electronic cigarette 100 is in the vicinity of the mobile communication device 450)."); transmitting the geographical coordinates to a vaping policy server; (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).") but does not disclose subsequently correcting or confirming the country for which vaping policy alert data is required; receiving in response from the policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country.
However, Kennedy teaches subsequently correcting or confirming the country for which policy alert data is required including obtaining geographical coordinates from a GPS system ([0014] the current location of the mobile device may be determined based on a location 202   [0016] country code represents the correct country code of the current location (confirm)); receiving in response from the vaping policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country (Kennedy: [0011] The determination made by the mobile device may, for example, be based on a lookup table or database that associates a location or regulatory region with the corresponding regulations or with parameters governing the allowable operation of the device, [0014] the current location of the mobile device may be determined based on a location 202 of a satellite. [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server) and [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location (regulations/policy based on current location). A lookup table or database that includes regulations for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server, [0016] country code represents the correct country code of the current location (confirm).).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include subsequently correcting or confirming the country for which vaping policy alert data is required; receiving in response from the policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country as taught by Kennedy with the motivation of adapting to 
Tremblay discloses preventing vaping at an electronic vapor provision system based upon a control command from a mobile communications device to the electronic vapor provision system to restrict vaping, responsive to event ([0082] when its vapor-providing capability is disabled by the controller 160, the electronic cigarette 100 will not provide vapor drawable through the outlet [0083], [0088] The control action that can be effected by the controller 160 in order to disable the vapor-providing capability of the electronic cigarette 100 in response to a local VCA event, [0094] an alteration of the vapor-providing capability of the electronic cigarette 100 in response to a local VCA event is a disablement of this vapor-providing capability [0095]  the controller 160 implements an algorithm (e.g., a program) to effect a control action to alter the vapor-producing capability of the electronic cigarette 100 in response to a local VCA event. The algorithm takes into account one or more stimuli, which can include external inputs received via the user interface 150, external inputs received via the communication interface 170, and/or internal inputs from various internal components such as a clock, a GPS locator, [0098], [0105] a specific communication device (or a group of specific communication devices) is paired with the electronic cigarette 100, such that only signals received from the specific communication device (or the group of specific communication devices) are recognized as valid. The specific communication device can be a smartphone., [0114]VCA event such as a location of the electronic cigarette 100 (e.g., to prevent or limit vaping in restaurants, movie theatres, hospitals and other medical establishments, and other public places; airplanes, trains, cars and other vehicles; etc.; and/or to prevent or limit vaping when the electronic cigarette 100 is deemed to be located not in proximity to the user, [0145] monitor locations of electronic cigarettes and issue command to disable the vapor-providing capability within a certain distance of a vaping-prohibited area whose location is known via communication link, [0149]-[0150])
However, Tremblay does not specifically preventing/restrict, responsive to the detection of a change in the country code and the updated vaping policy.
Kennedy teaches restrict device, responsive to the detection of a change in the country code and the updated vaping policy. ([0013], [0020] after the current location of the mobile device is determined (as described with respect to FIG. 2) a lookup table or database is accessed in block 104. The lookup table may include different regulations (policy) respectively associated with different mobile device locations., [0022] regulations for the determined location are identified from the lookup table in block 106. Once the regulations are identified for the determined location (i.e., the current location of the mobile device), the device may be modified (or restricted) in order to comply with the regulations., [0024]-[0025] the lookup table 412 may be accessed from the server 502 as needed (e.g. periodically or upon certain mobile device events, such as start-up, waking from sleep/hibernation mode, or relocation (change in country code) of the mobile device). )
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include restrict device, responsive to the detection of a change in the country code and the updated vaping policy as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).
Claim 9 - Tremblay further teaches a non-transitory computer-readable storage medium storing a computer program code which, when executed by a computer, causes the computer to perform the method of claim 1 (Tremblay: [0081] discussing "in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100" and [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing .


Regarding claim 2 (Previously Presented), modified Tremblay teaches the method of claim 1 including the location determined from the extracted country code, as per above discussion, and
Tremblay further teaches wherein obtaining initial vaping policy alert data comprises: retrieving the initial vaping policy alert data stored in association with the location in a memory of the mobile communications device (Tremblay: [0253] discussing "The computer-readable instructions may be stored in a memory embedded in the communication device 400 or located externally thereto" and [0132] discussing "as shown in FIG. 14, the communication device 400 is a mobile communication device (e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) of the user which runs a software application that relates to the electronic cigarette 100").
Tremblay does not explicitly teach retrieving policy data associated with the extracted a country code 
However, in the same field of endeavor as location based device control, Kennedy teaches retrieving policy data associated with the extracted a country code (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server); and obtaining policies responsive to the extracted country code (Kennedy: [0009] .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the retrieving policy data associated with the extracted a country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 3 (Previously Presented), modified Tremblay teaches the method of claim 1 including the location determined from the extracted country code, as per above discussion, and
Tremblay further teaches wherein obtaining initial vaping policy alert data comprises: transmitting the location to a vaping policy server; and receiving vaping policy alert data from the vaping policy server responsive to the location (Tremblay: [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)" and [0149] discussing "The location of the vaping-prohibited area 610 may be known to the server 400 in any suitable way. For example, the server 400 may have access to a database maintaining locations of vaping-prohibited areas, which may be derived from maps, vehicle-tracking systems, etc." and [0150] discussing "Thus, when the server 400 .
Tremblay does not explicitly teach transmitting the extracted country code to policy server and receiving policy responsive to extracted country code
However, in the same field of endeavor as location based device control, Kennedy teaches transmitting the extracted country code to policy server and receiving policy responsive to extracted country code (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server); and obtaining policies responsive to the extracted country code (Kennedy: [0009] the mobile device is responsible for its own location determination and compliance with local regulations [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or database that includes regulations (policy) for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the transmitting the extracted country code to policy server and receiving policy responsive to extracted country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 4 (Previously Presented), modified Tremblay teaches the method of  claim 1, and 
Tremblay further teaches: receiving an IP address from a wireless internet connection; transmitting the IP address to a vaping policy server; and receiving from the vaping policy server, responsive to the IP address, vaping policy data (Tremblay: [0148] discussing "the server 400 maintains an association between the mobile communication device 450 and the electronic cigarette 100 (e.g., in a database associating identifiers (e.g., serial numbers, IP addresses, etc.) of electronic cigarettes with corresponding identifiers (e.g., serial numbers, IP addresses, phone numbers, etc.) of mobile communication devices)." [office note: Therefore the server receives IP addresses from the e-cigarette and/or mobile device and issues vaping alerts/commands accordingly]), but does not disclose one or more selected from the group consisting of: i. a country code; and ii. respective vaping policy alert data corresponding to a country code.
However, Kennedy teaches one or more selected from the group consisting of: i. a country code; and ii. respective vaping policy alert data corresponding to a country code (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server) and [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).

Regarding claim 6 (Previously Presented), modified Tremblay teaches the method of claim 1 including the location determined from the extracted country code, as per above discussion, and
Tremblay further teaches: transmitting a control command from a mobile communications device to an electronic vapor provision system to restrict vaping, responsive to the detection of a change in location (Tremblay: [0081] discussing "in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100" and [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100." and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).").
Tremblay does not specifically teach detecting change in the country code
However, in the same field of endeavor as location based device control, Kennedy teaches detecting change in the country code (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server, [0016] If the country code of any neighboring AP differs from a country code of the primary AP, the neighbor report may include an indication of the difference between the country codes.  For example, the neighbor report may include a Condensed Country String (IEEE 802.11-2012 section 8.4.2.39) that is present only if the country of the neighbor AP indicated by the BSSID differs from the country code of the primary AP that sent the neighbor report.  Based on a plurality of identical Condensed Country String elements, the mobile device may assume the plurality represent the correct Condensed Country String to determine the location for the mobile device., [0025] relocation of mobile device (change in location)); and obtaining policies responsive to the extracted country code (Kennedy: [0009] the mobile device is responsible for its own location determination and compliance with local regulations [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or database that includes regulations (policy) for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the detecting change in the country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 7 (Previously Presented), modified Tremblay teaches the method of claim 1, and
Tremblay further teaches: transmitting a control command from a mobile communications device to an electronic vapor provision system, responsive to an acknowledgement input to the mobile communications device from a user (Tremblay: [0096] discussing "at step 910, the controller 160 is attentive to receipt of one or more inputs ( e.g., external inputs received via the user interface 150" wherein "If it determines that one or more conditions ( e.g., circumstances) indicative of a local VCA event have arisen ( e.g., one or more particular inputs or combinations of inputs have been received), the controller 160 proceeds to step 930, in which case the controller 160 effects the control action." and [0098-0099] discussing "In some cases, a local VCA event involves receipt of an explicit command to alter the vapor-providing capability of the electronic cigarette 100. Specifically, as part of step 920, the controller 160 may verify whether an external input received at step 910 via the user interface 150 and/or the communication interface 170 is an "external VCA command"." wherein "the user's desire to alter the vapor-providing capability of the electronic cigarette 100 is effectively translated into a VCA command" and [0106] discussing "Upon activation of the app on the specific communication device, the user may access certain features to control certain aspects of the electronic cigarette 100 (including the vapor-providing capability of the electronic cigarette 100) locally on the specific communication device. This can be achieved by sending an external VCA command from the specific communication device to the electronic cigarette 100.").

Regarding claim 10, Tremblay teaches a mobile communications device (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)."), comprising: 
a wireless communication receiver operable to receive mobile network data from a base station (Tremblay: [0074] discussing "communication between the electronic cigarette 100 and the communication device 400 may take place through a smartphone, tablet, head-mounted display, smartwatch, or other communication device which is carried or worn by the user of the electronic cigarette 100 and which itself may have established communication with a WiFi hotspot or cellular base station."); and 
a processor operable to identify a location of the mobile communications device from received data (Tremblay: [0074] discussing "communication between the electronic cigarette 100 and the communication device 400 may take place through a smartphone, tablet, head-mounted display, smartwatch, or other communication device which is carried or worn by the user of the electronic cigarette 100 and which itself may have established communication with a WiFi hotspot or cellular base station." and [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) that is carried or worn by the user of the electronic cigarette 100 and that includes a locator ( e.g., a GPS locator) which emits a wireless signal allowing a location of the mobile communication device 450 to be identified, thereby allowing the location of the electronic cigarette 100 to be inferred ( assuming the electronic cigarette 100 is in the vicinity of the mobile communication device 450)." and [0132] discussing "proximity may be assessed in various ways, such as by comparing the actual location of the mobile communication device 400 to that of the electronic cigarette 100" and [0222] discussing "For instance, the software application running on the mobile communication device 400 may monitor a proximity of the mobile communication device 400 to the electronic cigarette 100 in order to issue the PUU notification 860 when the electronic cigarette 100 is deemed to no longer be proximate enough to the mobile communication device 400, which is presumed to be with the owner of the electronic cigarette 100." [office note: therefore the absolute location of the mobile device as well as the location of the mobile device in terms of proximity to the e-cigarette may be determined]); 
the mobile communications device being adapted to obtain vaping policy alert data for e-cigarettes, responsive to the location (Tremblay: [0149] discussing "The location of the vaping-prohibited area 610 may be known to the server 400 in any suitable way. For example, the server 400 may have access to a database maintaining locations of vaping-prohibited areas" and [0150] discussing "The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100. For instance, the controller 160 may send or refrain from sending an internal control signal to the vapor producer 120, the fluid-drawing detector 154, etc., to disable the vapor-providing capability of the electronic cigarette 100." and [0221] discussing "in some embodiments, the owner of the electronic cigarette 100 may specify one or more conditions (e.g., circumstances) under which he/she wishes to receive the PUU notification 860 via his/her mobile communication device 400" and [0222] discussing "For instance, the software application running on the mobile communication device 400 may monitor a proximity of the mobile communication device 400 to the electronic cigarette 100 in order to issue the PUU notification 860 when the electronic cigarette 100 is deemed to no longer be proximate enough to the mobile communication device 400, which is presumed to be with the owner of the electronic cigarette 100." and [0225] discussing "the PUU notification 860 may be conveyed via the mobile communication device 400 in conjunction with an alteration (e.g., a disabling)" and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)" [office note: Therefore, alerts may be generated based on the relative locations between the e-cigarette and mobile device.  Further, policy data may be transmitted from the server to the mobile device acting as a relay.]), 
display the initial vaping policy alert data on a display of the mobile communications device (Tremblay: [0213] discussing "The PUU notification 860 may be implemented in any suitable way. For example, in some embodiments, the PUU notification 860 may include a visual ; and transmit a control command from the mobile communications device to an electronic vapor provision system to restrict vaping, responsive to the vaping policy alert data (Tremblay: [0081] discussing "in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100" and [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100." and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).").
Tremblay does not explicitly teach extract a country code for a location of the mobile communications device from the received mobile network data; and obtaining policies responsive to the extracted country code.
However, in the same field of endeavor as location based device control, Kennedy teaches extract a country code for a location of the mobile communications device from the received mobile network data (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server, [0016]); and obtaining policies responsive to the extracted country code (Kennedy: [0010] discussing “A wireless (mobile) device may .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the extracted country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).
Tremblay further teaches: receiving an IP address from a wireless internet connection; transmitting the IP address to a vaping policy server; (Tremblay: [0148] discussing "the server 400 maintains an association between the mobile communication device 450 and the electronic cigarette 100 (e.g., in a database associating identifiers (e.g., serial numbers, IP addresses, etc.) of electronic cigarettes with corresponding identifiers (e.g., serial numbers, IP addresses, phone numbers, etc.) of mobile communication devices)." [office note: Therefore the server receives IP addresses from the e-cigarette and/or mobile device and issues vaping alerts/commands accordingly]), Tremblay further teaches: obtaining geographical coordinates from a GPS system (Tremblay: [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) that is carried or worn by the user of the electronic cigarette 100 and that includes a locator ( e.g., a GPS locator) which emits a wireless signal allowing a location of the mobile communication device 450 to be identified, thereby allowing the location of the electronic cigarette 100 to be inferred (assuming the electronic cigarette 100 is in the vicinity of the mobile communication device 450)."); transmitting the geographical coordinates to a vaping policy server; (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).") but does not disclose subsequently correcting or confirming the country for which vaping policy alert data is required; receiving in response from the policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country.
However, Kennedy teaches subsequently correcting or confirming the country for which policy alert data is required including obtaining geographical coordinates from a GPS system ([0014] the current location of the mobile device may be determined based on a location 202 of a satellite.  The mobile device may include Global Navigation Satellite Systems ("GNSS") or other satellite-based location functionality.  [0016] country code represents the correct country code of the current location (confirm); receiving in response from the vaping policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country (Kennedy: [0011] The determination made by the mobile device may, for example, be based on a lookup table or database that associates a location or regulatory region with the corresponding regulations or with parameters governing the allowable operation of the device, [0014] the current location of the mobile device may be determined based on a location 202 of a satellite. [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server) and [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device regulations/policy based on current location). A lookup table or database that includes regulations for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server, [0016] country code represents the correct country code of the current location (confirm).).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include subsequently correcting or confirming the country for which vaping policy alert data is required; receiving in response from the policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).
Tremblay discloses a transmitter operable to transmit control commands to an electronic vapor provision system ([0095]  the controller 160 implements an algorithm (e.g., a program) to effect a control action to alter the vapor-producing capability of the electronic cigarette 100 in response to a local VCA event. The algorithm takes into account one or more stimuli, which can include external inputs received via the user interface 150, external inputs received via the communication interface 170, and/or internal inputs from various internal components such as a clock, a GPS locator, [0127] When the software application determines that a predetermined period during which the vapor-providing capability of the electronic cigarette 100 is to be disabled has arrived, it transmits an external VCA command to the electronic cigarette 100 over the communication link 440, which is a wireless connection.), the processor prevents vaping using the mobile communications device, responsive to event ([0082] when its vapor-providing capability is disabled by the controller 160, the electronic cigarette 100 will not provide vapor drawable through the outlet [0083], [0088] The control action that can be effected by the controller 160 in order to disable the vapor-providing 
However, Tremblay does not specifically preventing/restrict, responsive to the detection of a change in the country code and the vaping policy alert data.
Kennedy teaches restrict device, responsive to the detection of a change in the country code and the vaping policy alert data. ([0013], [0020] after the current location of the mobile device is determined (as described with respect to FIG. 2) a lookup table or database is accessed in block 104. The lookup table may include different regulations (policy) respectively associated with different mobile device locations., [0022] regulations for the determined location are identified from the lookup table in block 106. Once the regulations are identified for the determined location (i.e., the current location of the mobile device), the device may be 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include restrict device, responsive to the detection of a change in the country code and the vaping policy  alert data as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 11 (Previously Presented), modified Tremblay teaches the mobile communications device of claim 10 including the location determined from the extracted country code, as per above discussion, and 
Tremblay further teaches: a memory, the memory storing a plurality of vaping policy alert data items in association with a respective plurality of locations; the mobile communications device being adapted to retrieve a respective one of the vaping policy alert data items corresponding to the location (Tremblay: [0253] discussing "The computer-readable instructions may be stored in a memory embedded in the communication device 400 or located externally thereto" and [0132] discussing "as shown in FIG. 14, the communication device 400 is a mobile communication device (e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) of the user which runs a software application that relates to the electronic cigarette 100").
Tremblay does not explicitly teach retrieve policy data associated with the extracted a country code 
However, in the same field of endeavor as location based device control, Kennedy teaches retrieving policy data associated with the extracted a country code (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server); and obtaining policies responsive to the extracted country code (Kennedy: [0009] the mobile device is responsible for its own location determination and compliance with local regulations [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or database that includes regulations (policy) for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the retrieving policy data associated with the extracted a country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 12 (Previously Presented), modified Tremblay teaches the mobile communications device of claim 10 including the location determined from the extracted country code, as per above discussion, 
Tremblay further teaches: a transmitter adapted to transmit the location to a vaping policy server; and a receiver adapted to receive vaping policy alert data from the vaping policy server responsive to the location (Tremblay: [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)" and [0149] discussing "The location of the vaping-prohibited area 610 may be known to the server 400 in any suitable way. For example, the server 400 may have access to a database maintaining locations of vaping-prohibited areas, which may be derived from maps, vehicle-tracking systems, etc."). 
Tremblay does not explicitly teach transmitting the extracted country code to policy server and receiving policy responsive to extracted country code
However, in the same field of endeavor as location based device control, Kennedy teaches transmitting the extracted country code to policy server and receiving policy responsive to extracted country code (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server); and obtaining policies responsive to the extracted country code (Kennedy: [0009] the mobile device is responsible for its own location determination and compliance with local regulations [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or database that includes regulations (policy) for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the .
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the transmitting the extracted country code to policy server and receiving policy responsive to extracted country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 13 (Previously Presented), modified Tremblay teaches the mobile communications device of claim 10, and 
Tremblay further teaches: a wireless receiver adapted to receive an IP address from a wireless internet connection; a transmitter adapted to transmit the IP address to a vaping policy server; and a receiver adapted to receive vaping policy alert data from the vaping policy server responsive to the IP address (Tremblay: [0148] discussing "the server 400 maintains an association between the mobile communication device 450 and the electronic cigarette 100 (e.g., in a database associating identifiers (e.g., serial numbers, IP addresses, etc.) of electronic cigarettes with corresponding identifiers (e.g., serial numbers, IP addresses, phone numbers, etc.) of mobile communication devices).").

Regarding claim 14 (Previously Presented), modified Tremblay teaches the mobile communications device of claim 10, and 
Tremblay further teaches: a GPS receiver operable to obtain geographical coordinates from a GPS system (Tremblay: [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, ); a transmitter operable to transmit the geographical coordinates to a vaping policy server (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)."); and a receiver operable to receive vaping policy alert data from the vaping policy server responsive to the geographical coordinates (Tremblay: [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)" and [0149] discussing "The location of the vaping-prohibited area 610 may be known to the server 400 in any suitable way. For example, the server 400 may have access to a database maintaining locations of vaping-prohibited areas, which may be derived from maps, vehicle-tracking systems, etc.").

Regarding claim 15 (Previously Presented), modified Tremblay teaches the mobile communication device of claim 10 including the location determined from the country code, as per above discussion, and 
Tremblay further teaches: a transmitter operable to transmit control commands to an electronic vapor provision system; and in which the processor is operable to detect a change in the location; and the mobile communications device is operable to transmit a control command to the electronic vapor provision system to restrict vaping, responsive to the detection of the change in the location (Tremblay: [0081] discussing "in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100" and [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100." and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).").
Tremblay does not specifically teach detecting change in the country code.
However, in the same field of endeavor as location based device control, Kennedy teaches detecting change in the country code (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server, [0016] If the country code of any neighboring AP differs from a country code of the primary AP, the neighbor report may include an indication of the difference between the country codes.  For example, the neighbor report may include a Condensed Country String (IEEE 802.11-2012 section 8.4.2.39) that is present only if the country of the neighbor AP indicated by the BSSID differs from the country code of the primary AP that sent the neighbor report.  Based on a plurality of identical Condensed Country String responsive to the extracted country code (Kennedy: [0009] the mobile device is responsible for its own location determination and compliance with local regulations [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or database that includes regulations (policy) for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the detecting change in the country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 16, Tremblay teaches a system comprising: a mobile communications device (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)."), comprising: 
a wireless communication receiver operable to receive mobile network data from a base station (Tremblay: [0074] discussing "communication between the electronic cigarette 100 and the communication device 400 may take place through a smartphone, tablet, , and 
a processor operable to identify a location of the mobile communications device from received data (Tremblay: [0074] discussing "communication between the electronic cigarette 100 and the communication device 400 may take place through a smartphone, tablet, head-mounted display, smartwatch, or other communication device which is carried or worn by the user of the electronic cigarette 100 and which itself may have established communication with a WiFi hotspot or cellular base station." and [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) that is carried or worn by the user of the electronic cigarette 100 and that includes a locator ( e.g., a GPS locator) which emits a wireless signal allowing a location of the mobile communication device 450 to be identified, thereby allowing the location of the electronic cigarette 100 to be inferred (assuming the electronic cigarette 100 is in the vicinity of the mobile communication device 450)." and [0132] discussing "proximity may be assessed in various ways, such as by comparing the actual location of the mobile communication device 400 to that of the electronic cigarette 100" and [0222] discussing "For instance, the software application running on the mobile communication device 400 may monitor a proximity of the mobile communication device 400 to the electronic cigarette 100 in order to issue the PUU notification 860 when the electronic cigarette 100 is deemed to no longer be proximate enough to the mobile communication device 400, which is presumed to be with the owner of the electronic cigarette 100." [office note: therefore the absolute location of the mobile device as well as the location of the mobile device in terms of proximity to the e-cigarette may be determined]), 
the mobile communications device being adapted to: obtain vaping policy alert data for e-cigarettes, responsive to the location (Tremblay: [0149] discussing "The location of the , 
display the vaping policy alert data on a display of the mobile communications device (Tremblay: [0213] discussing "The PUU notification 860 may be implemented in any suitable way. For example, in some embodiments, the PUU notification 860 may include a visual element displayed on a display of the mobile communication device 400 (e.g., a , and 8Application No. 15/764,224 transmit a control command from the mobile communications device to an electronic vapor provision system to restrict vaping, responsive to the vaping policy alert data (Tremblay: [0081] discussing "in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100" and [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100." and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)."); and a vaping policy alert server (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)." & [0213] discussing "The PUU notification 860 may be implemented in any suitable way. For example, in some embodiments, the PUU notification 860 may include a visual element displayed on a display of the mobile communication device 400 (e.g., a pop-up window conveying a textual message, an email message, a text message, etc.)."), comprising: a receiver adapted to receive from a mobile communications device an indication of a location (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to  in which the mobile communications device is located (Tremblay: [0074] discussing "communication between the electronic cigarette 100 and the communication device 400 may take place through a smartphone, tablet, head-mounted display, smartwatch, or other communication device which is carried or worn by the user of the electronic cigarette 100 and which itself may have established communication with a WiFi hotspot or cellular base station." and [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) that is carried or worn by the user of the electronic cigarette 100 and that includes a locator ( e.g., a GPS locator) which emits a wireless signal allowing a location of the mobile communication device 450 to be identified, thereby allowing the location of the electronic cigarette 100 to be inferred ( assuming the electronic cigarette 100 is in the vicinity of the mobile communication device 450)." and [0132] discussing "proximity may be assessed in various ways, such as by comparing the actual location of the mobile communication device 400 to that of the electronic cigarette 100" and [0222] discussing "For instance, the software application running on the mobile communication device 400 may monitor a proximity of the mobile communication device 400 to the electronic cigarette 100 in order to issue the PUU notification 860 when the electronic cigarette 100 is deemed to no longer be proximate enough to the mobile communication device 400, which is presumed to be with the owner of the electronic cigarette 100." [office note: therefore the absolute location of the mobile device as well as the location of the mobile device in terms of proximity to the e-cigarette may be determined]); 
a memory adapted to store respective vaping policies for e-cigarettes for a plurality of locations and a processor adapted to retrieve a vaping policy from the memory responsive to the indication of the location received from the mobile communications device (Tremblay: [0149] discussing "The location of the vaping-prohibited area 610 may be known to the server 400 in any suitable way. For example, the server 400 may have access to a database maintaining locations of vaping-prohibited areas" and [0150] discussing "The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100. For instance, the controller 160 may send or refrain from sending an internal control signal to the vapor producer 120, the fluid-drawing detector 154, etc., to disable the vapor-providing capability of the electronic cigarette 100." and [0221] discussing "in some embodiments, the owner of the electronic cigarette 100 may specify one or more conditions (e.g., circumstances) under which he/she wishes to receive the PUU notification 860 via his/her mobile communication device 400" and [0222] discussing "For instance, the software application running on the mobile communication device 400 may monitor a proximity of the mobile communication device 400 to the electronic cigarette 100 in order to issue the PUU notification 860 when the electronic cigarette 100 is deemed to no longer be proximate enough to the mobile communication device 400, which is presumed to be with the owner of the electronic cigarette 100." and [0225] discussing "the PUU notification 860 may be conveyed via the mobile communication device 400 in conjunction with an alteration (e.g., a disabling)"); and 
a transmitter adapted to transmit the retrieved vaping policy to the mobile communications device (Tremblay: [0213] discussing "The PUU notification 860 may be implemented in any suitable way. For example, in some embodiments, the PUU notification 860 may include a visual element displayed on a display of the mobile communication device 400 (e.g., a pop-up window conveying a textual message, an email message, a text message, etc.)." and [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).") to restrict vaping responsive to the vaping policy alert data (Tremblay: [0081] discussing "in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100" and [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100." and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).").
Tremblay does not explicitly teach extracting a country code for a location of the mobile communications device from the received mobile network data; an indication of a country in which the mobile communications device is located; storing policies for a plurality of countries; and obtaining policies responsive to the indication of the country received from the mobile communications device.
However, in the same field of endeavor as location based device control, Kennedy teaches extracting a country code for a location of the mobile communications device from the received mobile network data and an indication of a country in which the mobile communications device is located (Kennedy: [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server); storing policies for a plurality of countries and obtaining policies responsive to the indication of the country received from the mobile communications device (Kennedy: [0010] discussing “A wireless (mobile) device may be subject to (i.e., operate in accordance with) regulations or regulatory requirements associated with the geographic location (e.g. country) the wireless device is operating within. Accordingly, the wireless device may need to identify regulations for its current location. A lookup table or database that includes regulations for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include the extracted country code as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).
Tremblay further teaches: receiving an IP address from a wireless internet connection; transmitting the IP address to a vaping policy server; (Tremblay: [0148] discussing "the server 400 maintains an association between the mobile communication device 450 and the electronic cigarette 100 (e.g., in a database associating identifiers (e.g., serial numbers, IP addresses, etc.) of electronic cigarettes with corresponding identifiers (e.g., serial numbers, IP addresses, phone numbers, etc.) of mobile communication devices)." [office note: Therefore the server receives IP addresses from the e-cigarette and/or mobile device and issues vaping alerts/commands accordingly]), Tremblay further teaches: obtaining geographical coordinates from a GPS system (Tremblay: [0148] discussing "as shown in FIGS.19 and 20, the electronic cigarette 100 may be paired with a mobile communication device 450 ( e.g., a smartphone or other wireless phone; a tablet computer; a head-mounted display, smartwatch or other wearable device; etc.) that is carried or worn by the user of the electronic cigarette 100 and that includes a locator ( e.g., a GPS locator) which emits a wireless signal allowing a location of the mobile ; transmitting the geographical coordinates to a vaping policy server; (Tremblay: [0148] discussing "as shown in FIG. 20, the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay).") but does not disclose subsequently correcting or confirming the country for which vaping policy alert data is required; receiving in response from the policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country.
However, Kennedy teaches subsequently correcting or confirming the country for which policy alert data is required including obtaining geographical coordinates from a GPS system ([0014] the current location of the mobile device may be determined based on a location 202 of a satellite.  The mobile device may include Global Navigation Satellite Systems ("GNSS") or other satellite-based location functionality.  [0016] country code represents the correct country code of the current location (confirm); receiving in response from the vaping policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country (Kennedy: [0011] The determination made by the mobile device may, for example, be based on a lookup table or database that associates a location or regulatory region with the corresponding regulations or with parameters governing the allowable operation of the device, [0014] the current location of the mobile device may be determined based on a location 202 of a satellite. [0015] discussing “the current location of the mobile device may be determined based on a mobile country code ("MCC") 204. A mobile device with cellular capability receives the MCC of the network to which the mobile device is attached to ascertain local regulatory domain of the mobile device for cellular service.” and fig.3 showing the lookup table may reside locally or on a server) and regulations/policy based on current location). A lookup table or database that includes regulations for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server, [0016] country code represents the correct country code of the current location (confirm).).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include subsequently correcting or confirming the country for which vaping policy alert data is required; receiving in response from the policy server, one or more of the group consisting of a country code and a respective vaping policy alert data corresponding to a country code to correct or confirm the country as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).
Tremblay discloses the processor restricts vaping, responsive to event/policy ([0082] when its vapor-providing capability is disabled by the controller 160, the electronic cigarette 100 will not provide vapor drawable through the outlet [0083], [0088] The control action that can be effected by the controller 160 in order to disable the vapor-providing capability of the electronic cigarette 100 in response to a local VCA event, [0094] an alteration of the vapor-providing capability of the electronic cigarette 100 in response to a local VCA event is a disablement of this vapor-providing capability [0095]  the controller 160 implements an algorithm (e.g., a program) to effect a control action to alter the vapor-producing capability of the electronic cigarette 100 in response to a local VCA event. The algorithm takes into account one or more stimuli, which can include external inputs 
However, Tremblay does not specifically restrict, responsive to the retrieved policy alert data.
Kennedy teaches restrict device, responsive to the retrieved policy alert data.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include restricts vaping responsive to the retrieved policy alert data as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Regarding claim 17, modified Tremblay teaches the system of claim 16 including the location determined from the country code, as per above discussion, and 
Tremblay further teaches wherein: the memory is adapted to store machine-readable vaping policy instructions for a respective location; the processor is adapted to retrieve stored machine-readable vaping policy instructions where available for an indicated location (Tremblay: [0149] discussing "The location of the vaping-prohibited area 610 may be known to the server 400 in any suitable way. For example, the server 400 may have access to a database maintaining locations of vaping-prohibited areas" and [0150] discussing "The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100. For instance, the controller 160 may send or refrain from sending an internal control signal to the vapor producer 120, the fluid-drawing detector 154, etc., to disable the vapor-providing capability of the electronic cigarette 100." and [0221] discussing "in some embodiments, the owner of the electronic cigarette 100 may specify one or more conditions (e.g., circumstances) under which he/she wishes to receive the PUU notification 860 via his/her mobile communication device 400" and [0222] discussing "For instance, the software application running on the mobile communication device 400 may monitor a proximity of the mobile communication device 400 to the electronic cigarette 100 in order to issue the PUU notification 860 when the electronic cigarette 100 is deemed to no longer be proximate enough to the mobile communication device 400, which is presumed to be with the owner of the electronic cigarette ; and the transmitter is adapted to transmit the retrieved machine-readable vaping policy instructions to the mobile communications device (Tremblay: [0081] discussing "in various embodiments, the controller 160 may be configured to cause the vapor-providing capability of the electronic cigarette 100 to be disabled in response to an external control signal from the communication device 400 that is external to the electronic cigarette 100" and [0150] discussing "when the server 400 determines, based on the location of the electronic cigarette 100 and the location of the vaping-prohibited area 610, that the electronic cigarette 100 enters the vaping-prohibited area 610, the external VCA command is transmitted by the server 400 and received by the communication interface 170 of the electronic cigarette 100. The controller 160 processes the external VCA command and effects a control action in order to disable the vapor-providing capability of the electronic cigarette 100." and [0225] discussing "the PUU notification 860 may be conveyed via the mobile communication device 400 in conjunction with an alteration (e.g., a disabling)" and [0148] discussing "the mobile communication device 450 may be used both to locate the electronic cigarette 100 and to convey the external VCA command from the server 400 to the electronic cigarette 100 (i.e., the mobile communication device 450 is part of the communication link 440, basically acting as a relay)"). Temblay does not specifically teach policy for an indicated country
Kennedy teaches policy for an indicated country (Kennedy: [0011] The determination made by the mobile device may, for example, be based on a lookup table or database that associates a location or regulatory region with the corresponding regulations or with parameters governing the allowable operation of the device, [0014] the current location of the mobile device may be determined based on a location 202 of a satellite. [0015] discussing regulations/policy based on current location). A lookup table or database that includes regulations for different locations (or at least regulation associated with one given location) may be used for identifying the regulations for the current location of the wireless device.” and fig.3 showing the lookup table may reside locally or on a server, [0016] country code represents the correct country code of the current location (confirm).).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location determination as taught by Tremblay to include policy for an indicated country as taught by Kennedy with the motivation of adapting to regulations across multiple countries which are not globally harmonized (Kennedy: [0001]), for example changing regulations between the United states and China (Kennedy: [0009]).


Response to Arguments
Applicant's arguments filed 2/11/22, with respect to the §103 rejection of record, have been fully considered but they are not persuasive.
Applicant contends the result of the combination of Tremblay and Kennedy would be inoperative.  Furthermore, it must be appreciated that if Tremblay is considered to be the closest prior art, on the basis of its citation as the primary reference in the current rejections, and it teaches using GPS to prevent vaping in locations like schools and hospitals, then the method in Kennedy would make inoperative the system in Tremblay - because it is not possible to identify a 
Applicant contends Tremblay and Kennedy do not address the same problem as the instant application. The goal of Tremblay is to provide fine spatial resolution for control of an e- cigarette. In contrast, an advantage of the instant application is the ability to control an e-cigarette without reliance on GPS or mobile data. It will be appreciated that at ports of entry 12 Application No. 15/764,224such as airports, using GPS may be difficult either because of the airport architecture itself, or because users often disable data roaming when traveling abroad, or because may take some time to turn data roaming back on again. Meanwhile, ports of entry are also areas likely to be heavily regulated, and so it is desirable to avoid breaching local laws. Advantageously, the instant application enables control of an e-cigarette according to local laws as soon as a user's mobile phone is able to connect to a local phone network, thereby providing speedy control. This is not addressed by either Tremblay or Kennedy, alone or in combination, such that the suggested combination of Tremblay and Kennedy cannot render obvious claim 1. However, the Examiner disagrees and notes the claims do not describe identifying ports of entry.  They only broadly discuss determining the location of a mobile device based on the determined country code.  Tremblay addresses the same issue of controlling the operation of an e-cigarette based on an identified location.  Tremblay teaches alerting and controlling an e-cigarette device using a database which maintains locations of vaping-prohibited areas.  Tremblay notes they vaping prohibited areas may be derived from maps etc.  While one embodiment does describe proximity to hospitals or schools etc., Tremblay is not limited to this embodiment and the database of In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Kennedy also recognizes the need to control device operation based on policies specific to entire countries (e.g. the US versus China).  Specifically, Kennedy teaches using country code information extracted from cellular data in order to determine the current location of a device.  Then, policy information for the operation of the device may be obtained based on the location in a lookup table.  This is similar to Tremblay’s database which maintains locations of vaping prohibited areas.  Therefore, it would have been obvious to modify the location determination step used for determining policies specific to map data stored in a database as taught by Tremblay to utilize the extracted country code information linked to policy information stored in a country-level lookup table as taught by Kennedy in order to allow Tremblay accommodate for changing regulations between countries.  
Regarding 101 rejection, applicant has amended claims to overcome 101 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rose, Electronic Cigarettes: A comparison of national regulatory approach; Sept 2015
Burstyn (US 2014/0174459) discloses information and analytics related to usage of electronic cigarettes.
Satgunam (US 2015/0161883) discusses remotely controlling device.
Dippenaar (US 9,491,183 B1) teaches retrieving a policy indicative of whether or not it is acceptable to use an electronic system in each of a plurality of geographicallv-specific locations within a country corresponding to the extracted country code in which the mobile communications device is located from a memory responsive to the indication of the country received from the mobile communications device (Fig 8 # 806-812 and Col 13 lines 15-55 receiving geographic information associated with a geographic location (extracted country code) of the computing device. Operation 810 illustrates accessing (retrieving) geographic policy information for the user. Determining if the user is authorized to access the computing resource based at least in part on the approximate geographic location of the computing device and the geographic policy information., Col 14 lines 7-17, 34-40The geographic policy information may indicate restrictions associated with accessing the computing resource based on the approximate geographic location being within a predetermined geographic perimeter., Col 15 lines 5-10)
Black (US 2016/0081393) discusses vaping policy based on location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/SANGEETA BAHL/             Primary Examiner, Art Unit 3629